Citation Nr: 1443436	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  13-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical opinion evidence of record shows that the Veteran has bilateral hearing loss and tinnitus that is not etiologically due to in-service military noise exposure.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated October 2012, that contained all of the required notice.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  Additionally, VA provided the Veteran with a medical examination that was adequate because the examiner reviewed the claims file, took full medical histories, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also finds that the hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43  (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.   38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Board notes that the Veteran's sensorineural hearing loss is subject 
to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran has testified that he served as an artillery spotter (confirmed by his DD 214 which shows MOS as a shore fire control party man) and was exposed to loud artillery and naval gunfire.  

A review of the Veteran's service treatment records reveals no discussion of complaints, treatments, or diagnoses of any hearing problems.  The Veteran's entrance and exit physical examinations both revealed normal whisper tests.

A review of the Veteran's private and VA outpatient treatment records shows that the Veteran first began to complain of bilateral hearing loss and tinnitus in 2007.  Prior to that time, audiology screenings taken in June 2002, June 2005, and July 2006 revealed that the Veteran did not have any complaints of decreased hearing or tinnitus.   In February 2007, the Veteran was administered audiologic testing.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        15
        25
        40
        60
LEFT
         5
        10
        40
        55
        70
 
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. The examiner diagnosed the Veteran with moderate to moderately severe high frequency sensorineural hearing loss in the right ear and mild to severe high frequency sensorineural hearing loss in the left ear.  It was noted that the Veteran did not meet the minimum VA requirements for hearing aids at that time.

The Veteran was administered a private audiological examination in February 2012.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        25
        35
        55
        55
LEFT
        25
        30
        55
        65
        65
 
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear utilizing the NU-6 word list.  It was noted that the Veteran's ears "scream" constantly.

The Veteran was provided with a VA examination in March 2013.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        25
        30
        50
       65
        70
LEFT
        30
        30
        70
       70
        70
 
Speech eudiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear. The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were both less likely than not related to military service, to include exposure to acoustic trauma.  In support, the examiner provided that the medical evidence revealed no complaints in service and a normal whisper test as well as no documented complaints until 2007.  The examiner maintained that the Veteran's report of delayed onset tinnitus and hearing loss due to military noise exposure was not consistent with research and textbooks regarding noise-induced hearing loss and tinnitus.  The examiner explained that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset nor was it progressive or cumulative.  

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus, so the appeal must be denied.  The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's hearing loss meets the standards in accordance with 38 C.F.R. § 3.385 as per the VA outpatient treatment records and the March 2013 VA examination.  Further, although the record is substantiated that the Veteran experienced an event or injury in service, as shown by his exposure to acoustic trauma related to his MOS as an artillery spotter, the Veteran's STRs do not show that he suffered any hearing loss or aggravation thereof in-service, as his entrance and exit physical examinations both showed normal whisper tests.

Additionally, the examiner at the Veteran's March 2013 VA examination determined that the Veteran's delayed onset hearing loss and tinnitus could not be related to any acoustic trauma experienced nearly 50 years earlier in service, as such is not supported by current medical knowledge and literature.  Rather, the examiner found that, had the Veteran's exposure to acoustic trauma caused hearing loss, it would have been experienced from the time of such exposure.  

In regards to the VA examiner's finding, the Board notes that recently the Veteran has reported the onset of his hearing loss and tinnitus since "[s]hortly after leaving active duty" (see February 2012 VA Form 21-526 and duplicate statement re-submitted in January 2013, since "50+ years ago" (see February 2012 VA Form 21-526), and since service (see January 2013 notice of disagreement and August 2014 Board hearing transcript).  At the March 2013 VA examination, the Veteran also reported that he first noticed tinnitus approximately twenty years ago with gradual onset.  The Veteran maintains that his hearing difficulties worsened over his lifetime.  See January 2013 notice of disagreement and August 2014 Board hearing transcript.  The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  While the Board finds that the Veteran is competent to make such statements, as hearing problems is in the realm of direct experience, the record does not credibly show the onset of hearing loss and tinnitus in service and continuous ever since service.  The current statements are inconsistent with past statements the Veteran made during the course of medical treatment and therefore are not reliable and consequently cannot be found to be credible unfortunately.  This is because the manifest weight of the medical evidence of record, to include the separation physical showing normal hearing, as well as hearing screenings taken in June 2002, June 2005, and July 2006 showing that the Veteran did not have any complaints of decreased hearing or tinnitus, does not support the Veteran's current contentions that hearing loss and tinnitus started in service and continued ever since progressively worsening.  Rather it supports a finding that the Veteran's hearing loss and tinnitus did not have onset until many years after service and, therefore, the VA examiner's opinion regarding such onset is most probative.  Indeed, the VA examiner maintained that hazardous noise exposure effect on hearing loss was not progressive or cumulative.  In formulating the opinion, the examiner recognized the Veteran's in-service military noise exposure and that he had no post-service noise exposure or family history of hearing loss but nevertheless believed in his expert opinion that the Veteran's hearing loss and tinnitus were not due to service.  There is no medical opinion to the contrary.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has  hearing and tinnitus disabilities etiologically related to in-service noise exposure, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, the medical opinion evidence indicates that there is no such causal relationship. 

There is also no evidence that the Veteran's current bilateral hearing loss disability developed to a compensable degree within one year after service discharge, as it did not even develop as hearing loss for VA purposes until, at the earliest, 2007.  As such, service connection based upon presumption is also not warranted.

For the forgoing reasons, the Board must conclude that the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss and tinnitus must be denied.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. §§ 3.102, 4.3.

      (CONTINUED ON NEXT PAGE)


ORDER


Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


